          Case 3:19-cv-00264-JST Document 22 Filed 04/10/19 Page 1 of 10




 1 BROWNE GEORGE ROSS LLP
   Keith J. Wesley (State Bar No. 229276)
 2  kwesley@bgrfirm.com
   Eric C. Lauritsen (State Bar No. 301219)
 3  elauritsen@bgrfirm.com
   2121 Avenue of the Stars, Suite 2800
 4 Los Angeles, California 90067
   Telephone: (310) 274-7100
 5 Facsimile: (310) 275-5697
 6 Attorneys for Plaintiff
   ATARI INTERACTIVE, INC.
 7
 8 RIDDER, COSTA & JOHNSTONE LLP
   Chris K. Ridder (State Bar No. 218691)
 9  chris@rcjlawgroup.com
   Benjamin J. Costa (State Bar No. 245953)
10  ben@rcjlawgroup.com
   12 Geary Street, Suite 701
11 San Francisco, CA 94108
   Telephone: (415) 391-3311
12 Facsimile: (415) 358-4975
13 Attorneys for Defendant
   OOSHIRTS, INC.
14
15
                                UNITED STATES DISTRICT COURT
16
          NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
17
18
     ATARI INTERACTIVE, INC,                     Case No. 3:19-cv-00264-JST
19
                   Plaintiff,
20
             vs.                                 JOINT CASE MANAGEMENT
21                                               STATEMENT
     OOSHIRTS, INC,
22                                               Judge:    Hon. Jon S. Tigar
                   Defendant.                    Date:     April 17, 2019
23                                               Time:     2:00 pm
                                                 Crtrm.:   9
24
                                                 Trial Date: None Set
25
26
27
28
     .1                                                               Case No. 3:19-cv-00264-JST
                                 JOINT CASE MANAGEMENT STATEMENT
           Case 3:19-cv-00264-JST Document 22 Filed 04/10/19 Page 2 of 10




 1            Pursuant to this Court’s January 28, 2019, Clerk’s Notice Setting Case
 2 Management Conference, Dkt. No. 15, and following the conference of counsel on
 3 March 27, 2019, pursuant to Rule 26(f) of the Federal Rules of Civil Procedure, all
 4 parties herein, through their respective counsel, respectfully submit the following
 5 joint statement in advance of the April 17, 2019, case management conference.
 6
 7    1.      Jurisdiction and Service.
 8            All parties agree that this Court has federal question jurisdiction and
 9 supplemental jurisdiction over the subject matter of this action, and personal
10 jurisdiction over all parties. All parties likewise agree that defendant ooShirts, Inc.,
11 (“Defendant”) has been properly served. There are no issues related to venue and
12 there are no defendants remaining to be served.
13
14    2.      Facts.
15            A.       Plaintiffs’ Summary of the Facts
16            Plaintiff Atari Interactive, Inc. (“Plaintiff” or “Atari”) is one of the most
17 famous video game brands in history. Founded in the early 1970s in California,
18 Atari became the pioneer in the video game industry during the 1970s and
19 continuing into the 1980s, developing and releasing (a) home video consoles –
20 e.g., the Atari 2600 – that set new standards in design and function, and (b) a series
21 of hit games – e.g., Pong, Breakout, Asteroids, and many others. Atari became
22 known to relevant consumers and the public at large by its inherently distinctive
23 trade name, as well as its inherently distinctive A-shaped or “Fuji” logo design.
24            Atari has marketed, promoted, licensed, and sold products, including a
25 catalog of more than 200 well-known games, worldwide under the Atari name and
26 logo for over four decades. Atari also has an active licensing business through
27 which Atari has extended its brand into other media, merchandising, and publishing
28 categories. It goes without saying that video gamers – new and old – recognize and
     .1
                                                  -1-                      Case No. 3:19-cv-00264-JST
                                  JOINT CASE MANAGEMENT STATEMENT
          Case 3:19-cv-00264-JST Document 22 Filed 04/10/19 Page 3 of 10




 1 revere Atari’s place as a very well-known and iconic pioneer of the video game
 2 industry.
 3           Accordingly, the Atari name, logo, and classic video games are valuable
 4 intellectual property owned by Atari, and Atari has taken significant steps to protect
 5 them from infringement. Atari obtained registrations with the United States Patent
 6 and Trademark Office for many of its trademarks and registrations with the United
 7 States Copyright Office for many of its copyrights. Through commercial use and
 8 contractual agreements with its predecessors-in-interest, Atari is the owner of
 9 USPTO Registration No. 4,214,210 for the ATARI name and logo used in
10 connection with, among other things, “printed matter, namely posters, stickers” and
11 “articles of clothing”; and Atari is the owner of USPTO Registration No. 4,324,638
12 for the PONG name used in connection with, among other things “printed matter,
13 namely posters, stickers” and “articles of clothing.”
14           Through contractual agreements with its predecessors-in-interest, Atari is also
15 the owner of multiple copyright registrations for, among others, the following video
16 games, including the visual elements thereof: Pong, Breakout, Missile Command,
17 Adventure, and Yars’ Revenge. Through extensive and continuous promotion and
18 sales, unsolicited press, and word of mouth, Atari also owns common law rights in
19 various trademarks and trade dress, including the Atari name and logo, the Pong,
20 Breakout, Missile Command, Adventure, and Yars’ Revenge names and graphics,
21 and the overall look and feel of the Atari 2600 game console and joystick.
22           Atari understands and believes that Defendant operates an online marketplace
23 through their website, www.teechip.com, where visitors can upload designs that
24 Defendant then display on a variety of apparel – from t-shirts to phone cases to
25 stickers – pictured on the site. Defendant offers for sale the products on display. If
26 a visitor to the site orders a product, Defendant makes, ships, and processes the
27 payment for the product. Defendant then splits the profits with the person who
28 originally uploaded the design.
     .1
                                               -2-                     Case No. 3:19-cv-00264-JST
                                JOINT CASE MANAGEMENT STATEMENT
          Case 3:19-cv-00264-JST Document 22 Filed 04/10/19 Page 4 of 10




 1           As part of its intellectual property enforcement efforts, Atari discovered that
 2 Defendant was advertising, marketing, creating, displaying, and offering for sale a
 3 variety of counterfeit Atari products. Many of the counterfeit products incorporated
 4 exact replicas of the registered ATARI trademark (name and logo) on products in
 5 the classes for which the marks are registered. Other counterfeit products
 6 incorporated easily identifiable depictions of the Atari 2600 joystick with the
 7 distinctive red button, or designs from Atari’s copyrighted video games.
 8           Atari thus sued Defendant for trademark infringement, counterfeiting,
 9 copyright infringement, trademark dilution, false designation of origin, unfair
10 competition, contributory trademark infringement, contributory copyright
11 infringement, vicarious trademark infringement, and vicarious copyright
12 infringement. Atari seeks actual damages, Defendant’s wrongful gain, statutory
13 damages, treble damages, punitive damages, attorney’s fees and costs, and
14 permanent injunctive relief.
15
16           B.    Defendant’s Summary of the Facts
17           Defendant is in the business of operating an online print-on-demand platform
18 through which third-party sellers may submit designs (including text and images),
19 and advertise and sell products on which those designs may be printed. Defendant
20 employs numerous screening methods in an effort to ensure that the designs
21 uploaded by third-parties do not infringe upon the intellectual property rights of
22 others. Additionally, Defendant complies with the Digital Millennium Copyright
23 Act and works with intellectual property owners to ensure that intellectual property
24 owners may expeditiously have infringing items removed from Defendant’s online
25 platform.
26           Defendant denies that it engaged in any actionable infringement or unfair
27 business practice in connection with Plaintiff’s alleged intellectual property.
28 Defendant further contends that if any infringement occurred, Defendant acted in
     .1
                                                -3-                     Case No. 3:19-cv-00264-JST
                                JOINT CASE MANAGEMENT STATEMENT
           Case 3:19-cv-00264-JST Document 22 Filed 04/10/19 Page 5 of 10




 1 good faith, innocent of any knowledge or intent to infringe Plaintiff’s rights.
 2            Defendant was not aware of the allegedly infringing content on its website,
 3 and Atari provided no prior notice of its claims, until this lawsuit was filed. As soon
 4 as ooShirts learned about Atari’s claims, it expeditiously conducted an investigation
 5 and removed the allegedly infringing content it could find. This investigation also
 6 revealed that the number of potentially-infringing Atari-related products sold
 7 through its platform – even over a period of many years – was de minimis. Atari is
 8 aware of this information, but is continuing to press this case, apparently seeing the
 9 prospect of statutory damages coupled with unsupported allegations of willfulness
10 as a potential windfall.
11
12    3.      Legal Issues.
13            A.    Summary of the Key Legal Issues
14            At this early stage, the parties anticipate the key legal issues will be the
15 following:
16                 Does Atari own valid trademarks and copyrights?
17                 Did Defendant infringe upon any of Atari’s trademarks and copyrights?
18                 Were the allegedly infringing uses in fact legally permissible?
19                 Did Defendant use Plaintiff’s purported marks in commerce?
20                 Is Defendant immune from liability or damages, in whole or in part,
21                  pursuant to 17 U.S.C. § 512, 47 U.S.C. § 230, 15 U.S.C. § 1114(2)(A),
22                  or otherwise, because of its intermediary status?
23                 Is Defendant required to proactively police its platform for possibly-
24                  infringing uses? If there is such a requirement, does it apply where
25                  Defendant had no prior notice of Plaintiff’s intellectual property or of
26                  purportedly infringing content on the site?
27                 Did Defendant infringe willfully and/or with malice, fraud, or reckless
28                  disregard for Atari’s rights?
     .1
                                                    -4-                    Case No. 3:19-cv-00264-JST
                                  JOINT CASE MANAGEMENT STATEMENT
           Case 3:19-cv-00264-JST Document 22 Filed 04/10/19 Page 6 of 10




 1                 What amount of damages – whether actual damages, wrongful profits,
 2                  statutory damages, and/or punitive damages – if any – should be
 3                  awarded to Atari?
 4                 Is any party entitled to attorney’s fees and costs, and, if so in what
 5                  amount?
 6                 Is Atari entitled to permanent injunctive relief, and, if so, in what form?
 7
 8    4.      Motions.
 9            There has previously been an administrative motion filed in this case to relate
10 it to the actions identified in item 10 below. This motion was granted. The parties
11 anticipate they will file motions for summary judgment or partial summary
12 judgment at an appropriate time in the future.
13
14    5.      Amendment of Pleadings.
15            At this time, no party anticipates amending the pleadings. To the extent Atari
16 discovers, through the discovery process or its own further investigation, additional
17 trademarks or copyrights that it believes Defendant infringed or additional persons
18 or entities responsible for the alleged infringement, then Atari will likely seek to
19 amend the complaint to include those additional trademarks or copyrights or
20 defendants at that time.
21
22    6.      Evidence Preservation.
23            The parties have reviewed the ESI Guidelines and confirm that they have met
24 and conferred regarding reasonable and proportionate steps taken to preserve
25 evidence reasonably relevant to the issues in this action. Most significantly,
26 Defendant has represented that it will preserve pictures and/or other suitable records
27 of all products offered for sale on its website relevant to this dispute at least as far
28 back as December, 2017. Prior to that time, Defendant’s TeeChip platform was
     .1
                                                 -5-                      Case No. 3:19-cv-00264-JST
                                 JOINT CASE MANAGEMENT STATEMENT
           Case 3:19-cv-00264-JST Document 22 Filed 04/10/19 Page 7 of 10




 1 based on a different infrastructure and some possibly-relevant data was lost during
 2 transition to the current system, and/or would be unduly costly or burdensome to
 3 recover. Defendant is preserving relevant data from the legacy system that was not
 4 lost during the transition. Defendant has a practice of destroying screens and other
 5 materials used in printing, and Plaintiff has no objection to this practice provided
 6 that Defendant preserves pictures and other suitable records related to relevant
 7 TeeChip campaigns.
 8
 9    7.      Disclosures.
10            The parties have agreed to exchange initial disclosures on or before April 10,
11 2019.
12
13    8.      Discovery.
14            The parties have discussed the discovery they anticipate serving. Initially, the
15 parties have agreed to hold formal discovery in abeyance and instead voluntarily
16 exchange limited information helpful for the parties to engage in an early fruitful
17 mediation in furtherance of possible settlement. The parties anticipate completing
18 mediation before June 30, 2019. If mediation proves unsuccessful, then each side
19 anticipates noticing depositions of Rule 30(b)(6) representatives and serving written
20 discovery in the form of document demands and perhaps interrogatories or requests
21 for admissions. The parties may notice additional depositions – e.g., depositions of
22 witnesses disclosed in initial disclosures – but require additional information before
23 determining the scope of those additional depositions. The parties contemplate
24 entering into a stipulated protective order protecting certain confidential and
25 commercially sensitive information that may be disclosed in discovery. Counsel
26 have, to date, worked collaboratively and professionally together, and they will
27 endeavor to do so throughout the discovery process so as to avoid unnecessary
28 motion practice.
     .1
                                                 -6-                    Case No. 3:19-cv-00264-JST
                                 JOINT CASE MANAGEMENT STATEMENT
           Case 3:19-cv-00264-JST Document 22 Filed 04/10/19 Page 8 of 10




 1    9.      Class Actions.
 2            This is not a class action.
 3
 4 10.        Related Cases.
 5            This case is related to three other cases currently pending before this Court:
 6 Atari v. SunFrog, Atari v. Redbubble, and Atari v. TP Apparel et al.
 7
 8 11.        Relief.
 9            Atari seeks actual damages, Defendant’s wrongful gain, statutory damages,
10 treble damages, punitive damages, attorney’s fees and costs, and permanent
11 injunctive relief. The amount of actual damages and wrongful gain requires
12 additional discovery. To remedy trademark counterfeiting, Title 15, U.S.C. section
13 1117(c) provides for $1,000 to $200,000 in damages per counterfeit mark infringed
14 for non-willful infringement, and up to $2 million in damages per counterfeit mark
15 infringed for willful infringement. To remedy copyright infringement, Title 17,
16 U.S.C. section 504 provides for $750 to $30,000 in damages per copyright infringed
17 for non-willful infringement, and up to $150,000 in damages per copyright infringed
18 for willful infringement.
19
20 12.        Settlement and ADR.
21            The parties have agreed to mediation with a private mediator as their
22 preferred form of ADR. The parties have engaged in some informal settlement
23 discussions and intend to continue doing so in the near term.
24
25 13.        Consent to Magistrate Judge for all Purposes.
26            The parties have not consented to a Magistrate Judge for all purposes.
27
28
     .1
                                                 -7-                     Case No. 3:19-cv-00264-JST
                                  JOINT CASE MANAGEMENT STATEMENT
          Case 3:19-cv-00264-JST Document 22 Filed 04/10/19 Page 9 of 10




 1 14.       Other References.
 2           The parties do not believe any other references are appropriate at this time.
 3
 4 15.       Narrowing of Issues.
 5           The parties believe that the issues may be narrowed via motions for summary
 6 judgment. Other than that, the parties are not currently aware of issues that can be
 7 narrowed by agreement or by motion, do not have suggestions to expedite the
 8 presentation of evidence at trial, and do not intend to request bifurcation.
 9
10 16.       Expedited Trial Procedure.
11           The parties do not believe this case is appropriate for the Expedited Trial
12 Procedure of General Order No. 64 Attachment A.
13
14 17.       Scheduling
15           The parties jointly proposed the following schedule:
16           Trial: August 24, 2020
17           Pretrial Conference: July 31, 2020
18           Last Day to Hear Dispositive Motions: May 28, 2020
19           Discovery Cutoff: April 28, 2020
20           Last Day to Designate Experts: March 2, 2020
21           Last Day to Designate Rebuttal Experts: April 2, 2020
22
23 18.       Trial.
24           Plaintiff has demanded a jury. The parties expect a 5-7 day trial.
25
26 19.       Disclosure of Non-Party Interested Entities or Persons.
27           The parties have filed their Certification of Interested Entities or Persons
28 required by Civil Local Rule 3-16. Plaintiff submits that the only applicable entity
     .1
                                                 -8-                     Case No. 3:19-cv-00264-JST
                                JOINT CASE MANAGEMENT STATEMENT
          Case 3:19-cv-00264-JST Document 22 Filed 04/10/19 Page 10 of 10




 1 required to be disclosed is Atari Interactive, Inc. Defendant submits that the only
 2 applicable disclosure for it is ooShirts, Inc., and Raymond Lei, its President.
 3
 4 20.       Professional Conduct
 5           All attorneys of record for the parties have reviewed the Guidelines for
 6 Professional Conduct for the Northern District of California.
 7
 8           Respectfully Submitted:
 9 DATED: April 10, 2019                   BROWNE GEORGE ROSS LLP
10                                            Keith J. Wesley
                                              Eric C. Lauritsen
11
12
13                                         By:        /s/ Keith J. Wesley
14                                                    Keith J. Wesley
                                           Attorneys for Plaintiff
15                                         ATARI INTERACTIVE, INC.
16
     DATED: April 10, 2019                 RIDDER, COSTA AND JOHNSTONE LLP
17                                            Chris K. Ridder
18                                            Benjamin A. Costa

19
20                                         By:        /s/ Chris K. Ridder
                                                      Chris K. Ridder
21                                         Attorneys for Defendant
22                                         OOSHIRTS, INC.

23
24
25
26
27
28
     .1
                                                 -9-                   Case No. 3:19-cv-00264-JST
                                JOINT CASE MANAGEMENT STATEMENT
